Exhibit 99.3 Sent via email and certified mail September 30, 2010 The Anderson Family Trust UTA dated December 20, 1993 12000 N. 90th St. #1027 Scottsdale, AZ 85260 This letter serves as a formal request for an immediate advance of $300,000 of the $800,000 available (less any interest due) under the Line of Credit Agreement ("Agreement") between the Anderson Family Trust ("Trust") and Alanco Technologies, Inc. ("Company") pursuant to Section 1.8 of the Fourth Amendment to Restated Loan Agreement dated November 20, 2009, copy attached. John A. Carlson Chief Financial Officer Alanco Technologies, Inc.
